Citation Nr: 1242100	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected right wrist ankylosis and osteoarthritis, status post (s/p) fusion, rated as 30 percent disabling from March 10, 2005 to November 7, 2006; 100 percent disabling from November 7, 2006 to January 1, 2007; 40 percent disabling from January 1, 2007 to June 2, 2011; 100 percent disabling from June 2, 2011 to August 1, 2011; and 40 percent disabling from August 1, 2011 to the present (hereinafter service-connected right wrist).

2.  Entitlement to an initial compensable rating for service-connected residuals of a boxer's fracture of the right 4th metacarpal.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to October 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In June 2011, the Board remanded the issues of entitlement to an increased disability rating for service-connected right wrist and to an initial compensable rating for service-connected residuals of a boxer's fracture of the right 4th metacarpal to afford the Veteran a hearing.  In November 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Honolulu RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Right wrist and Right 4th metacarpal

The Board finds that additional development must be undertaken before a decision can be reached with regard to these issues.  

In his March 2005 claim, the Veteran sought service connection for osteoarthritis, bone damage, nerve damage, and muscle damage of the right wrist.  The September 2005 rating decision granted service connection for osteoarthritis of the right wrist at 10 percent disabling under diagnostic code (DC) 5215-5003, unhealed fracture of the right styloid process of the ulna at 0 percent disabling under DC 5211, and the residuals of a boxer's fracture of the right 4th metacarpal at 0 percent disabling under DC 5299-5230, but denied service connection for right wrist nerve damage.  The ratings were assigned effective March 10, 2005.

In his December 2005 notice of disagreement (NOD), the Veteran disagreed with the 0 percent rating assigned for the unhealed fracture of the right styloid process of the ulna and the residuals of a boxer's fracture of the right 4th metacarpal.  Thereafter, a March 2007 rating decision granted a 30 percent rating effective March 10, 2005 for favorable ankylosis and osteoarthritis, right wrist, s/p fusion (major)(previously separately evaluated as right wrist arthritis and unhealed fracture, right styloid process of ulna).  The disability was rated under DC 5003-5214.  An August 2007 rating decision granted a temporary 100 percent evaluation for treatment necessitating convalescence.  A 30 percent rating was assigned effective March 10, 2005; a 100 percent rating was assigned from November 7, 2006 to January 1, 2007; and a 30 percent rating was assigned from January 1, 2007.  In a July 2007 statement, the Veteran informed VA that he was not satisfied with the 30 percent rating assigned for his right wrist and the 0 percent rating assigned for the boxer's fracture and wished to continue his appeal.  

A February 2009 rating decision granted a 40 percent rating for ankylosis and osteoarthritis of the right wrist s/p fusion effective January 1, 2007.  A review of the Veteran's Virtual VA file shows that a September 2011 rating decision assigned a temporary evaluation of 100 percent effective June 2, 2011 based on surgical or other treatment necessitating convalescence for ankylosis and osteoarthritis of the right wrist s/p fusion.  The decision assigned an evaluation of 40 percent from August 1, 2011.  The DC remains 5003-5214.  

The Board observes that the Veteran's service-connected right wrist has been rated under the musculoskeletal system codes during the course of this appeal.  See 38 C.F.R. § 4.71a, DCs 5003, 5211, 5214, and 5215 (2011).  However, most recently during the hearing, the Veteran and his representative discussed the limitation of motion of the Veteran's right wrist, tingling and numbness in his hand, and loss of muscle tone in the hand following his June 2011 surgery.  As previously stated, service connection for right wrist nerve damage was previously denied.  However, the Veteran appears to be contending that he has neurological symptomatology in his right hand that could potentially be a residual of his most recent surgery in June 2011.  Further, it does not appear that the RO has addressed any residuals to the muscle of the Veteran's service-connected right wrist, which are covered under 38 C.F.R. § 4.73.  As the Veteran appears to be contending that there are additional residuals of his service-connected right wrist not covered by the currently assigned ratings, a remand is necessary for a VA examination that adequately addresses his contentions.  38 C.F.R. §§ 3.159(c)(4), 3.327(a) (2011).  Further, because the Veteran's right 4th metacarpal is part of his service-connected right wrist disability (although separately rated), and might have been affected by the most recent surgery, it should be remanded for VA examination as well.

Additionally, the Veteran testified that he was in receipt of Social Security Administration (SSA) disability benefits for his service-connected right wrist since 2007.  The Board observes that the Veteran indicated in a January 2007 Form 21-8940 that he was receiving SSA disability benefits and that he could not work because of his right wrist.  The U.S. Court of Appeals for Veterans Claims has held that where VA has notice that the veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Veteran also testified about the June 2011 surgery he underwent to remove the hardware in his right wrist.  The undersigned indicated that the June 2011 surgery records had not been associated with the claims file.  The Veteran's representative responded that the RO was working from a temporary file.  The Board observes from other medical evidence in the Virtual VA file that the Veteran had his June 2011 surgery at the Tripler Army Medical Center.  It does not appear that the relevant surgery records have been associated with the claims file.  Accordingly, these records, along with any temporary files, should be associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Lastly, after the issuance of the November 2010 supplemental statement of the case (SSOC), VA records dated from October 2009 to January 2012 were associated with the Virtual VA file that are relevant to the issues discussed above.  There is no indication that the Veteran has waived consideration of this additional evidence by the RO in the first instance.  Nevertheless, as the Board is remanding this matter for the reasons listed above, it was not necessary to attempt to obtain a waiver or SSOC prior to this remand.  38 C.F.R. §§ 19.31, 20.1304(c) (2011).  

TDIU

During his November 2011 hearing, the Veteran testified that he had not gone back to work following the June 2011 surgery for his right wrist.  He also stated that he had applied for and received SSA disability for his right wrist.  The Veteran added that he left his previous occupation as a sanitation and cleanup supervisor because of problems he was having with his hands.  After further questioning, the Veteran's representative contended that the Veteran has not been able to return back to any kind of adequate, physical capability following his surgery.

The Board concludes that a claim for TDIU has been reasonably raised by the evidence of record.  The Board concludes that Rice v. Shinseki, 22 Vet. App. 447 (2009) is at issue in this matter.  As stated in Rice, a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.  The Veteran has indicated that he cannot work due at least in part to his service-connected right wrist.  Although the RO denied an earlier claim for TDIU in an August 2007 rating decision that the Veteran did not appeal, it appears that another claim for TDIU has been raised that the RO has not addressed in the first instance.  Accordingly, the claim for entitlement to TDIU must be remanded instead of referred to the RO for adjudication prior to the rendering of a decision by the Board on this claim.  Moreover, it does not appear that the notice provided to the Veteran on the increased rating claims adequately addressed the elements needed to substantiate a claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with notice as to the elements needed to substantiate a claim for a TDIU.

2.  After securing any necessary release, obtain the Veteran's June 2011 surgery records from Tripler Army Medical Center and associate them with the claims file.

3.  Obtain all current VA treatment records dated from January 2012 to the present and associate them with the claims file.  

4.  Obtain the Veteran's SSA disability records to include a copy of the award decision and any relevant medical records, and associate them with the file.

5.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right wrist and the residuals of a boxer's fracture of the right 4th metacarpal.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.  In particular, the examiner should report all signs and symptoms of the Veteran's disabilities to include but not limited to any limitation of motion, neurological manifestations, and muscle weakness.  The examiner should also comment as to the impact of the right wrist and residuals of a boxer's fracture of the right 4th metacarpal on the Veteran's daily activities and his ability to maintain employment.  

6.  After the development above has been completed, the Veteran should be scheduled for a VA examination to address his claim for TDIU.  The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.


7.  When the requested development has been completed, the issues should be adjudicated on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

